Citation Nr: 0418834	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ, to include secondary service 
connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the RO in Buffalo, New 
York which denied entitlement to SMC based on loss of use of 
a creative organ (impotence).  In October 2001, the Board 
remanded the case to the RO for further evidentiary and 
procedural development.  The case was subsequently returned 
to the Board.

The Board notes that in April 2003, the veteran submitted a 
claim for a total disability compensation rating based on 
individual unemployability (TDIU rating).  This issue is not 
in appellate status and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service connection is in effect for prostatitis, 
evaluated as 40 percent disabling and schizoaffective 
disorder evaluated as 50 percent disabling.  

2.  The veteran's ED began many years after his military 
service, and was not caused or permanently worsened by his 
service-connected prostatitis or schizoaffective disorder or 
the medications used to treat these conditions.


CONCLUSIONS OF LAW

1.  The veteran's ED is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2003).

2.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).


The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with letters dated in February 2002 and April 
2002, as well as a June 2000 statement of the case and a 
December 2003 supplemental statement of the case that 
collectively provided notification of the information and 
medical evidence necessary to substantiate these claims.  The 
documents specifically indicated what steps VA would make and 
what was required of the veteran and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded the opportunity for VA examinations 
during the course of these claims.  

The Board notes that the May 2002 letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board also notes that the VA did 
not specifically inform the veteran to provide any evidence 
in his possession that pertains to the claim as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by these 
defects.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  By a 
statement dated in April 2002, the veteran said he had no 
further evidence to submit.

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The veteran served on active duty from February 1961 to 
February 1965.  His only established service-connected 
disabilities are prostatitis and schizoaffective disorder.  
The service medical records reflect no evidence of ED.

In an October 1968 rating decision, the RO established 
service connection for prostatitis.

At a VA genitourinary examination performed in August 1973, 
the veteran reported pain during intercourse, but denied ED.  
An August 1980 VA outpatient treatment record shows that the 
veteran complained of decreased libido and said he had 
difficulty getting an erection.  At VA genitourinary 
examinations performed in October 1982 and September 1983, 
and during a VA hospitalization in September 1983, when he 
was 44 years old, the veteran reported pain during 
intercourse, but denied ED.  

At a May 1984 VA genitourinary examination, the veteran 
reported a loss of sexual desire and said he had no sexual 
activity.  A July 1984 note from the genitourinary clinic 
reflects that the veteran reportedly had problems with pain 
during intercourse, which the examiner felt was probably 
psychogenic.  The diagnostic impression was psychogenic pain 
or focus in the face of possible longstanding chronic 
prostatitis.  He recommended that the veteran continue to 
pursue therapy with a psychologist to improve his sexual 
function.

An October 1984 VA consultation note reflects that the 
veteran reported that he was prescribed Valium and Thorazine 
in October 1983.

By a statement dated in June 1997, the veteran reported that 
he had a psychiatric disorder since service, and said he 
lived with the problem for years before finally seeing a 
doctor for this condition in 1992.

A June 1995 VA psychiatry note reflects that the veteran was 
currently taking alprazolam, haloperidol, and risperidone for 
his symptoms of depression and paranoia.  In March 1996, the 
veteran began taking Thorazine.  Subsequent VA outpatient 
treatment records reflect several modifications in his 
psychotropic medications.

At an October 1997 VA genitourinary examination performed to 
evaluate the veteran's service-connected prostatitis, he 
reported that for the past 11/2 years he had progressive 
difficulty with erections, and was now totally impotent.  The 
examiner noted that the veteran had a past medical history of 
chronic prostatitis, hypercholesterolemia, depression, 
alcohol dependence, cervical spine degenerative joint 
disease, and paranoid schizophrenia.  On examination of the 
veteran's genitalia, he was a normal male.  The right scrotum 
was mildly enlarged, compared to the left.  There were no 
discrete masses appreciable in the right scrotum, and there 
was no erythema.  There was tenderness to palpation of the 
right epidydymal area; the left was non-tender.  The 
diagnoses were prostatodynia, likely secondary to chronic 
prostatitis, and right testicular tenderness, most likely 
secondary to epididymal inflammation.  The examiner also 
diagnosed secondary impotence, and opined that it might be 
secondary to chronic prostatitis and/or seminal vesiculitis.  
He suggested that psychotropic medications might also be 
contributory.  In an addendum, the examiner noted that 
laboratory tests for prostate-specific antigen and urinalysis 
were unremarkable.  He diagnosed history of chronic 
prostatitis and epididymitis with residual prostatodynia, and 
secondary impotence likely, in part, due to the above 
diagnoses.

The RO accepted the report of the October 1997 VA examination 
as an informal claim for SMC based on loss of use of a 
creative organ secondary to service-connected prostatitis.

At a December 1999 VA genitourinary examination, the veteran 
complained of impotence since "1944" [this date is 
evidently a typographical error].  He said it was gradually 
worsening and related to a decrease in his libido.  He 
reported that he did not receive psychotropic medications 
prior to four years ago.  The diagnostic assessment was that 
the veteran had multiple psychological diagnoses, presenting 
with prostatodynia without any evidence of acute infection, 
and a history of limited libido with impotence since 
"1944".  The examiner recommended that further tests be 
performed, including a test of the veteran's testosterone 
levels.  He opined, "I do not see any direct correlation 
with this patient's impotence or his prostatodynia with his 
psychotropic medicines due to the fact these symptoms both 
preceded and predated the treatment of this gentleman's 
psychological diagnoses.  Notably, psychological issues are 
one of the many reasons for impotence and this may be related 
to his ongoing impotence problem.  However, with diminished 
libido, testosterone would be an appropriate first workup."

In an April 2000 addendum, the examiner indicated that he was 
not aware of any correlation between impotence and 
prostatitis or prostatodynia.  He stated that there was a 
definitive correlation in some patients between impotence and 
psychological concerns and psychotropic medications.  He 
noted that at the recent VA examination, the veteran told him 
that his impotence started ten years ago, but that in his 
October 1997 VA examination the veteran said his impotence 
started 11/2 years prior to that examination, which would make 
it more likely that it was related to his psychotropic 
medications, which reportedly started four to five years 
before the most recent VA examination.  He reiterated that 
due to the veteran's diminished libido, his testosterone 
levels should be checked.  

In a letter received in June 2000, the veteran stated that he 
had been impotent since the age of 44, long before he took 
medication of any kind.  In a handwritten addendum to the 
veteran's letter, his wife stated that she had not been 
sexually active with him since he was 44 years old.

By a statement dated in July 2000, the veteran contended that 
he was impotent as a result of urinary frequency and pain.  
By a statement dated in March 2001, the veteran's 
representative contended that the veteran was impotent as a 
result of his service-connected prostatitis.

In October 2001, the Board remanded the case to the RO (as 
applicable to the issue on appeal) in part for further 
medical studies, and to obtain pertinent medical records.

By a letter dated in February 2002, a VA doctor stated, 
"Chronic prostatitis is not a cause of impotence.  In these 
cases the secondary cause would be psychological, 
hypertension and atherosclerosis."

By a letter dated in April 2002, the veteran said he had 
received only VA medical care from 1966 to the present.  He 
submitted a statement from his wife and said he had no 
further evidence to submit.  In an attached statement, the 
veteran's wife said she had not had intercourse with him 
since 1993.

A November 2002 note from the genitourinary clinic reflects 
that the veteran was diagnosed with ED.

At a December 2002 VA genitourinary examination, the examiner 
noted that the veteran was currently being treated for 
hypertension, hypercholesterolemia and depression, and that 
impotence could be secondary to any one of these conditions.  
She said she had not seen any medical literature stating that 
prostatitis or prostatodynia caused impotence.  She added 
that there was a correlation between hypertension and 
hypercholesterolemia, depression, and certain medications 
used to treat depression.  On examination, the testes were 
descended with bilateral tenderness and appeared to be the 
same size and of normal consistency.  The examiner noted that 
she had reviewed the claims file, and there was no objective 
evidence of chronic or sporadic impotence.  She indicated 
that due to the veteran's list of physical problems, it was 
highly likely that he was experiencing impotence.  She 
stated, "It is not at least as likely as not that the 
impotence is related to service connected prostatitis."  The 
diagnosis was prostatodynia without acute infection.  An 
ultrasound of the testes was planned.  A December 2002 
ultrasound of the scrotum revealed a moderate right hydrocele 
and small left hydrocele, a tiny cyst in the right epidydymal 
head, and no intrinsic testicular abnormalities.

In an April 2003 rating decision, the RO established service 
connection for schizoaffective disorder.

By a letter dated in April 2003, a VA doctor stated, "It is 
as likely as not that the claimed impotence is due to the 
medications he is taking for his service connected 
schizoaffective disorder."

At an August 2003 VA genitourinary examination, the examiner 
noted that she had reviewed the veteran's claims folder and 
progress notes.  When asked about his sexual dysfunction, the 
veteran said he had no libido and was unable to get an 
erection or ejaculate.  His wife, who was present, nodded.  
When asked when these symptoms first occurred, the veteran 
was not sure, but finally stated that they first occurred 
when he was 53.  On examination, the testicles were 
approximately the same size.  The diagnoses were history of 
chronic prostatitis, and ED.  Hormone studies were planned.  

The examiner stated that if the hormone studies were normal, 
she would consider various other factors as causing the 
reported ED including psychological factors as well as 
physical issues from hypertension and hyperlipidemia.  In 
addition, various medications (and not just psychiatric 
medications) may also contribute to ED.  

In an addendum, the examiner noted that the veteran's total 
and free testosterone levels were both below the normal 
reference range.  She stated, "Given this, I would conclude 
that ED is at least as likely as not related to testosterone 
deficiency."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2003).  In addition, secondary service connection may also 
be established when there is aggravation of a veteran's non- 
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The evidence does not show, nor does the veteran allege, that 
his current ED was incurred in or aggravated by service.  The 
veteran claims service connection for ED which he asserts was 
caused or aggravated by his service-connected prostatitis or 
by his service-connected schizoaffective disorder. 

The evidence reflects that the veteran has made varying 
reports to doctors and the RO regarding the date of onset of 
his ED.   Most recently he indicated that he had he has had 
ED since he was 53 years old, or since 1995.  A December 2002 
opinion by a VA doctor is to the effect that it was highly 
likely that he was experiencing impotence.

The medical evidence reflects that in recent years, the 
veteran's ED has been related to different causes by 
different doctors.  Several doctors have opined that his ED 
is not related to his service-connected prostatitis.  In 
April 2003, a VA doctor stated, "It is as likely as not that 
the claimed impotence is due to the medications he is taking 
for his service connected schizoaffective disorder."  The 
Board notes that this opinion was rendered prior to 
laboratory tests of the veteran's testosterone levels, which 
were first done in August 2003.  Such tests revealed that his 
testosterone levels are below the normal reference range.  
Noting these results, the August 2003 VA examiner opined, 
"Given this, I would conclude that ED is at least as likely 
as not related to testosterone deficiency."

The veteran has asserted that he incurred ED either due to 
his service-connected prostatitis or schizoaffective disorder 
(or the medications used to treat his psychiatric disorder).  
As a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that ED was 
not caused or aggravated by a service-connected disorder or 
by the medication used to treat a service-connected disorder, 
but rather was caused by testosterone deficiency.  The 
preponderance of the evidence is against the claim for 
secondary service connection for ED.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

SMC for Loss of Use of a Creative Organ

SMC may be paid for loss of use of a creative organ, as a 
result of service-connected disability.  38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2003).  Although 
the term "creative organ" is not defined in the law or 
regulations, the Office of General Counsel has held that a 
"creative organ," as used in 38 U.S.C.A. § 1114(k), refers 
to a procreative, or reproductive, organ.  VAOPGCPREC 2-00.  
In addition, where a veteran has loss of erectile power from 
service-connected causes, he is also entitled to SMC for loss 
of use of a creative organ.  VA Adjudication Procedure 
Manual, M21-1, Part VI, 11.25 (Change 85, April 4, 2002); see 
38 C.F.R. § 4.115b, Code 7522.  

The veteran's assertion is that he experiences ED and this 
results in his loss of use of a creative organ.  The evidence 
demonstrates that the veteran currently has ED.  However, as 
previously discussed, ED is a non-service connected 
disability.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350(a) (2003).  Hence, SMC is not warranted for loss of use 
of a creative organ based on ED.  Id.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for ED is denied.

Special monthly compensation based on loss of use of a 
creative organ is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



